Carley, Judge.
In Voyager Life Ins. Co. v. Estate of Frank G. Bagley, 165 Ga. App. 212 (299 SE2d 118) (1983), this court reversed the judgment of the trial court on a procedural basis. On certiorari, the Supreme Court reversed the judgment of this court on the procedural point, *440reached the merits, and remanded the case to this court with the direction that the judgment of the trial court be affirmed. Block v. Voyager Life Ins. Co., 251 Ga. 162 (303 SE2d 742) (1983). Accordingly, the judgment of the Supreme Court is made the judgment of this court and the judgment of the State Court of DeKalb County is affirmed.
Decided October 17, 1983.
Robert N. Dokson, for appellant.
Paul Oliver, William Ballard, for appellee.

Judgment affirmed.


Shulman, C. J., and Quillian, P. J., concur.